                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

SALVATORE GENOVESE,                      :

            Plaintiff                    :   CIVIL ACTION NO. 3:17-1936

      v.                                 :         (JUDGE MANNION)

THE TRAVELERS HOME &      :
MARINE INSURANCE COMPANY,
                          :
         Defendant

                               MEMORANDUM

      After the court granted plaintiff Salvatore Genovese1 five motions for

extensions to time to file his brief in opposition to the motion to dismiss his

complaint filed by defendant The Travelers Home & Marine Insurance

Company and, then after the court granted plaintiff three stays in this 2017

case, the court finally issued an Order giving plaintiff, through his counsel, an

ultimatum. Specifically, on January 31, 2019, frustrated by the repeated failure

of plaintiff to move his 16-month old case forward, the court issued an Order

giving the plaintiff until February 15, 2019 to file a brief in opposition to the

motion to dismiss. The court also warned the plaintiff that his “[f]ailure to file

a brief in opposition will result in the court dismissing this action without

prejudice.” (Doc. 32). Despite the court’s warning and the fact that the



      1
        The court is not unsympathetic to the fact that the plaintiff passed away
during the pendency of this case. Nonetheless, the court afforded the
plaintiff’s counsel ample time to determine if plaintiff’s heirs wished to pursue
this case and they apparently do not. (See Doc. 31).
plaintiff’s opposition brief was originally due on November 10, 2017, a brief

was not filed on behalf of the plaintiff. Nor did plaintiff request a sixth

extension of time to do so.

     No doubt that district courts have the inherent power to dismiss an

action for failure to prosecute sua sponte. Chambers v. NASCO, Inc., 501

U.S. 32, 44 (1991). Based on the foregoing, plaintiff’s conduct and inaction

have indicated a clear intent not to continue with this case, and without his

brief, this case cannot move forward. As such, plaintiff’s complaint can be

dismissed without an analysis of the six factors identified in Poulis v. State

Farm Fire and Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984). See

Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d Cir. 1991).

      In Abulkhair v. New Century Financial Services, Inc., 467 Fed.Appx.

151, 153 (3d Cir. 2012), the Third Circuit explained:

      Under Fed.R.Civ.P. 41(b), a district court may dismiss an
      action—either sua sponte or upon a motion—if a plaintiff fails to
      prosecute his case or comply with a court order. See Link v.
      Wabash R.R. Co., 370 U.S. 626, 629-31, 82 S.Ct. 1386 (1962).
      Prior to such a dismissal, a district court ordinarily must balance
      the six factors set forth in Poulis v. State Farm Fire & Casualty
      Co., 747 F.2d 863 (3d Cir. 1984). Where, however, a plaintiff
      refuses to proceed with his case or otherwise makes adjudication
      of his case impossible, a balancing of the Poulis factors is not
      necessary. See Spain v. Gallegos, 26 F.3d 439, 454–55 (3d Cir.
      1994); Guyer v. Beard, 907 F.2d 1424, 1429-30 (3d Cir. 1990).

      The court has clearly advised the plaintiff of the consequences of his

failure to file his brief after affording him many opportunities to do so and


                                      2
therefore, the court will dismiss the plaintiff’s case without prejudice. An

appropriate order shall issue.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge




Date: February 21, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-1936-01.wpd




                                                                   3
